Case 19-40067-elm11 Doc 15 Filed 01/06/19                    Entered 01/06/19 17:58:37              Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

IN RE:                                 §
                                       §
SOVRANO, LLC,                          §                              CASE NO. 19-40067-11
MR. GATTI’S, LP,                       §                              CASE NO. 19-40069-11
GATTI’S GREAT PIZZA, INC.,             §                              CASE NO. 19-40070-11
GIGI’S CUPCAKES, LLC,                  §                              CASE NO. 19-40072-11
GIGI’S OPERATING, LLC,                 §                              CASE NO. 19-40073-11
                          1
GIGI’S OPERATING II, LLC,              §                              CASE NO. 19-40074-11
                                       §
      Debtors.                         §                              (Joint Administration Requested)
                                       §                              Emergency Hearing on
_____________________________________ §                               January 9, 2019 at 2:30 p.m.

                            DEBTORS’ WITNESS AND EXHIBIT LIST
                                FOR “FIRST DAY” MOTIONS

         The above-referenced debtors and debtors-in-possession (collectively, the “Debtors”)

submit the following Witness List and Exhibit List in connection with the hearing currently

scheduled for January 7, 2019 at 2:30 p.m. (the “Hearing”), before the Honorable Edward L.

Morris, to consider the following “First Day” Motions:

         1.      Notice of Designation of Complex Chapter 11 Bankruptcy Cases;

         2.      Joint Emergency Motion for Order Directing Joint Administration of Chapter 11
                 Cases;

         3.      Joint Emergency Motion to Extend Time to File Schedules of Assets and
                 Statements of Financial Affairs;

         4.      Joint Emergency Motion to Limit Notice;

         5.      Joint Emergency Motion for Entry of Interim and Final Orders (I) Authorizing
                 Debtors to Use Cash Collateral of Equity Bank, (II) Granting Adequate
                 Protection, (III) Modifying the Automatic Stay, and (IV) Setting a Final Hearing;



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sovrano, LLC (1470); Mr. Gatti’s, LP (0879); Gatti’s Great Pizza, Inc. (6061); Gigi’s
Cupcakes, LLC (8356); Gigi’s Operating, LLC (0621); and Gigi’s Operating II, LLC (8396).

WITNESS AND EXHIBIT LIST                                                                               PAGE 1 OF 1
Case 19-40067-elm11 Doc 15 Filed 01/06/19              Entered 01/06/19 17:58:37                    Page 2 of 3



          6.     Joint Emergency Motion for Order (I) Authorizing Debtors to (A) Maintain the
                 Cash Management System, (B) Continue Using Existing Checks and Business
                 Forms, and (C) Continue Intercompany Arrangements and (II) Granting Related
                 Relief;

          7.     Joint Emergency Motion for Order Authorizing Debtors to (I) Honor Certain
                 Prepetition Obligations to Customers, (II) Honor Prepetition Marketing Program
                 with Franchisees, (III) Continue Certain Customer and Franchisee Programs and
                 Practices, and (IV) Granting Related Relief; and

          8.     Joint Emergency Motion for Order Authorizing Debtors to (A) Pay Prepetition
                 Wages, Salaries, Employee Benefits, and Other Compensation, (B) Maintain
                 Employee Benefit Programs and Pay Related Administrative Obligations.

                                            WITNESSES

          Debtors designate the following persons who may be called as witnesses to testify at the

Hearing:

          1.     Dawn M. Ragan, Chief Restructuring Officer;

          2.     Kyle C. Mann;

          3.     Any other witness called or designated by any other party for the Hearing; and

          4.     Any other rebuttal witnesses as necessary.

                                             EXHIBITS

          In addition, the Debtors may use the following exhibits at the Hearing:



                                                                                                                      DISPOSITION
                                                                                      OBJECTION

                                                                                                  ADMITTED
                                                                            OFFERED
EXHIBIT




                                                                                                               DATE




               DESCRIPTION
1              Gatti’s Proposed Budget [Docket No. 6, Ex. A]

2              Gigi’s Proposed Budget [Docket No. 6, Ex. B]

               Gatti’s and Gigi’s Organization Chart (demonstrative)



WITNESS AND EXHIBIT LIST                                                                                     PAGE 2 OF 2
Case 19-40067-elm11 Doc 15 Filed 01/06/19           Entered 01/06/19 17:58:37                   Page 3 of 3




                                                                                                                  DISPOSITION
                                                                                  OBJECTION

                                                                                              ADMITTED
                                                                        OFFERED
EXHIBIT




                                                                                                           DATE
            DESCRIPTION
             Any Exhibits Necessary to Rebut the Testimony of
             Witnesses Called or Designated by any Other Party.



                                            Respectfully submitted,

                                            By:     /s/ Michael A. McConnell
                                                    Michael A. McConnell
                                                    Texas Bar I.D. 13447300
                                                    michael.mcconnell@kellyhart.com
                                                    Nancy Ribaudo
                                                    Texas Bar I.D. 24026066
                                                    nancy.ribaudo@kellyhart.com
                                                    Katherine T. Hopkins
                                                    Texas Bar I.D. 24070737
                                                    katherine.hopkins@kellyhart.com
                                                    KELLY HART & HALLMAN LLP
                                                    201 Main Street, Suite 2500
                                                    Fort Worth, Texas 76102
                                                    Telephone:     817/332-2500
                                                    Telecopy:      817/878-9774

                                                    Proposed Counsel for Debtors


                               CERTIFICATE OF SERVICE

       I hereby certify that on January 6, 2019, a true and correct copy of the foregoing Witness
and Exhibit list was served upon counsel and parties of record, electronically through the
Bankruptcy Court’s Electronic Case Filing System on those parties that have consented to such
service and via e-mail to Lisa L. Lambert (Lisa.L.Lambert@usdoj.gov) and Erin Schmidt
(Erin.Schmidt2@usdoj.gov).
                                             /s/ Michael A. McConnell


2832667v1




WITNESS AND EXHIBIT LIST                                                                                 PAGE 3 OF 3
